11/24/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0070


                                       DA 20-0070
                                    _________________

 IN RE THE MARRIAGE OF:

 SHAILYN J. SIMONSEN,

              Petitioner and Appellee,
                                                                      ORDER
       and

 RUSSEL A. SIMONSEN,

              Respondent and Appellant.
                                _________________

       Counsel for Appellant Russel Simonsen has filed a second motion for extension of
time to file his reply brief. On October 19, 2020, this Court issued an Order granting an
extension of time to November 27, 2020, within which to file the reply brief. The Order
stated no further extensions will be granted.
       This Court routinely grants only one extension of time to file a reply brief.
       IT IS ORDERED that the motion for a 30-day extension to file the reply brief is
DENIED.
       IT IS FURTHER ORDERED that the reply brief is due on or before December 11,
2020. No further extensions will be granted. If the brief is not filed by that date, the matter
will be deemed submitted on the briefs currently filed.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   November 24 2020